El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
*121La Corte de Distrito de San Juan, Sección Primera, exi-mió a la apelada del pago de daños y perjuicios con motivo de las lesiones cansadas al apelante, cuyas lesiones se alega que se debieron a la negligencia del chauffeur de la apelada mientras guiaba un automóvil.
La apelada iba en el automóvil al momento de ocurrir el accidente.
La corte fué de opinión de que el accidente se debió a la súbita desviación en el camino, de dos niños que estaban delante del automóvil, lo que dió lugar a que el chauffeur chocara con el demandante.
El apelante insiste en que la causa próxima del accidente fué la gran velocidad que llevaba el automóvil en una carre-tera ancha y recta teniendo amplias oportunidades para ver hacia adelante.
Según entendemos la prueba, varios niños se encontraban hacia el centro de la carretera, e hicieron un esfuerzo por librarse del automóvil y al tratar el chauffeur de no chocar con ellos cogió al demandante, que era otro niño. La cues-tión sin embargo que se nos presenta, es si el automóvil no iba tan rápidamente que era imposible para el chauffeur tener sobre su automóvil el control que la ley exige. ‘No hubo prueba de negligencia contributoria.
Ocurre generalmente cuando tenemos que revisar la prueba, que la corte inferior ha estado en mejoras condicio-nes de resolver el conflicto entre los testigos de una y otra parte y juzgar de su veracidad. Esta apelación presenta un aspecto completamente distinto. Toda la prueba respecto a'la forma en que ocurrió el accidente fué, mediante estipu-lación, una transcripción de la prueba de otro caso. En otras palabras, la corte inferior tuvo ante sí meramente las decla-raciones de los testigos como fueron reproducidas del otro caso y no a los testigos mismos. Ni fué tampoco el anterior caso juzgado en la misma corte, ni por el juez que la presidía en este caso. Por tanto, tal como la prueba mera-*122mente aparecía de los autos, estamos en la misma condición para apreciar los hechos que la que tuvo la corte inferior.
La prueba así presentada es robusta y convincente en cuanto a que el chauffeur de la apelada iba con una veloci-dad muy exagerada; que los niños a quienes el chauffeur trató de no golpear pudieron ser vistos claramente, y se infiere necesariamente que si al verlos hubiera reducido su velocidad en vez de tratar de no chocar con ellos probable-mente el accidente no hubiera ocurrido. Cuando alguien apa-rece en el camino frente a un chauffeur su deber es contro-lar de tal modo su máquina como lo exijan las circunstan-cias. La ley, como ha sido expuesta en el caso de El Pueblo v. Blandford, 23 D. P. R. 625, es de aplicación. Un chauffeur no tiene ningún derecho a confiar en su habilidad para poder pasar. La prueba tiende a demostrar que no solamente hubo exagerada velocidad, sino que ésta excedía al límite fijado. Por tanto, debe revocarse la sentencia y dictarse otra a favor del demandante.
Hemos dicho que la prueba del accidente fue tomada de otros autos, pero en este caso se presentaron testigos para probar la naturaleza de los golpes y la cuantía de los daños y perjuicios. El niño sufrió un daño en una pierna, el cual los peritos declaran que quedaría más o menos incapacitado para poder dedicarse a un trabajo estable. Por tanto, fija-mos los daños y perjuicios en la suma de $3,000 con costas y honorarios de abogado.

Revocada la sentencia apelada y condenada la demandado-apelada a pagar tres mil dólares de indemnización, con costas y honorarios de abogado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.